Citation Nr: 1626712	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  11-00 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a headache condition.

2.  Entitlement to service connection for a thoracolumbar spine disability, to include spinal cysts.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for bilateral lower extremity peripheral nerve condition.  

5.  Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee.

6.  Entitlement to a disability rating in excess of 30 percent for degenerative arthritis of the cervical spine.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to June 1976 and February 1982 to November 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the December 2009 and May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board has recharacterized the Veteran's claims as noted in the introduction to better reflect his contentions.

The issues above (excluding entitlement to service connection for a headache condition) were previously remanded by the Board in August 2015 for additional development.  The issues have since returned to the Board.

The Board denied the claim of entitlement to service connection for a headache condition in August 2015.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Joint Motion for Partial Remand (JMPR), the Court found the Board had provided inadequate reasons and bases when determining that the duty to assist was satisfied.  Given that the Board found in its decision that the Veteran's headaches were part of his service-connected cervical spine disability, the issue of entitlement to service connection for a headache condition and an increased rating for his service connection cervical spine condition, are inextricable and should be adjudicated together.  As such, the matter is again before the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's August 2015 remand, the Veteran was afforded VA examinations in December 2015 to address the nature and/or etiology of the Veteran's lumbar spine, cervical spine, left knee, and acquired psychiatric conditions.   A  June 2016 addendum opinion was provided regarding the bilateral hip and lumbar spine conditions.  However, a supplemental statement of the case (SSOC) has not been issued.  Under these circumstances, initial consideration by the RO of this evidence is required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2014) (requiring the issuance of a Supplemental Statement of the Case where additional pertinent evidence is received after the issuance of a Statement of the Case or a prior Supplemental Statement of the Case).  Furthermore, light of the Court's holding, the appeal as to the issue of entitlement to service connection for a headache disorder is intertwined with the claim for an increased evaluation for his cervical spine disability.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims of entitlement to service connection for headaches, thoracolumbar spine and bilateral hip and lower extremity peripheral nerve conditions; increased rating claims for the Veteran's left knee and cervical spine; and entitlement to TDIU.  If the Veteran's claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  Please ensure that such SSOC addresses the most recent VA examinations, including but not limited to the December 2015 and June 2016 VA examinations.  After the Veteran and his representative have been given the applicable time to submit additional argument, this matter should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




